         Case 3:18-cv-05945-VC Document 164 Filed 02/14/20 Page 1 of 2




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:              Northern District of California

U.S. District Court case number: 18-cv-05945-VC-SK

Date case was first filed in U.S. District Court: 09/27/2018

Date of judgment or order you are appealing: 01/15/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
Social Technologies LLC




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
277 Park Ave 45th Floor



City: New York                                State: NY               Zip Code: 10172

Prisoner Inmate or A Number (if applicable):

Signature /s/ David L. Hecht                                            Date 02/13/2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 3:18-cv-05945-VC Document 164 Filed 02/14/20 Page 2 of 2




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Social Technologies LLC


Name(s) of counsel (if any):
David L. Hecht, Brian J. Dunne, Kathryn Lee Boyd, Melody L. McGowin



Address: 277 Park Ave 45th Floor New York, NY 10172
Telephone number(s): 212-484-9866
Email(s): dhecht@piercebainbridge.com, bdunne@piercebainbridge.com,
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Apple Inc.


Name(s) of counsel (if any):
Diana M. Torres, Dale Cendali, Lauren J. Schweitzer, Mary C. Mazzello, Megan
L. McKeown


Address: 601 Lexington Ave. New York, NY 10022
Telephone number(s): 212-446-4800
Email(s): dale.cendali@kirkland.com, diana.torres@kirkland.com,


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        Rev. 12/01/2018
